Case 1:18-cv-05780-FB-LB Document 110 Filed 07/29/21 Page 1 of 3 PagelD #: 1269

Yonathan Silver Grossroad Tower

Allorney al Daw 80-02 Hew Gardens Koad, Suite #31 6, Hew Gardens, NY. 11415
__ (216) 520-1010
of Gounsel Fax No. (118) 515-9842
Stephen TF. Fein _  fuanplata@ aol.com
Sennifer Beinert
Paul C. Herson

July 29, 2021

Magistrate Judge Lois Bloom
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 1120!

Re: Gursewak Singh v Lintech Electric Inc., et al
United States District Court EDNY 18 CV5780

Dear Magistrate Judge Bloom:

I] write as plaintiff’s attorney to seek the following
relief:

1) to lift the stay in effect;

2) Upon that relief being granted, having the Court
decide the plaintiff’s Second Motion for the discovery dated
October 20, 2020 (Docket 90) to compel defendant to appear as
previously Ordered, to seek sanctions and other relief.

Magistrate Judge Gold. on September 22, 2020 Ordered
(Docket 88) that discovery was to proceed as follows:

9/22/2020
88 Minute Entry: Telephone Conference held on
9/22/2020 before Magistrate Judge Steven M.
Gold. Silver for plaintiff, Mizrahi for defendants.
Plaintiff will respond to defendants' discovery
demands by October 5, 2020. Defendant will be
deposed on October 12, 2020, and plaintiff will
be deposed on October 21, 2020. Non-party
Talico will be deposed by December 1, 2020, and

 
Case 1:18-cv-05780-FB-LB Document 110 Filed 07/29/21 Page 2 of 3 PagelD #: 1270

discovery will close by December 15, 2020. THE
PARTIES WILL SUBMIT A JOINT LETTER TO
THE COURT BY DECEMBER 22, 2020, reporting
on whether there is any additional discovery to
complete, whether either party anticipates moving
for summary judgment, and whether a referral to
court-annexed mediation might be productive. If
not, counsel shall propose a schedule for preparing
a joint pretrial order. (FTR Log #12:15-12:46.)
(Gillespie, Saudia) (Entered: 09/22/2020)

Defendants did not show on October 12, 2020 as
directed by the Court and as agreed to by the parties.

Nor did they show up to be deposed on the next date of
October 20, 2021 once again agreed to by counsel.

Instead, on October 19, 2020 defendant’s counsel served
DEFENDANT’S RESPONSES & OBJECTION STO (SIC)
PLAINTIFF’S NOTICE ON DEPOSITION (Docket 90-1).

The defendants refusal to have appeared to be deposed
and their “OBJECTIONS” raised are seemingly frivolous and
displayed purposeful efforts to stall and prevent discovery from
proceeding.

That Second Motion was made on October 20, 2020
(Docket 90) and has yet to be decided.

All matters including that Second Motion were stayed by
the Court (Docket 92) pending a Decision on defendants’ motion for
sanctions and other relief.

The schedule set by Magistrate Judge Gold should be
reset upon the stay being lifted.
Case 1:18-cv-05780-FB-LB Document 110 Filed 07/29/21 Page 3 of 3 PagelD #: 1271

The application of defendants for attorneys fees, etc. is
still pending and it should not be cause to now delay any further my
client continuing with the prosecution of his claims.

This is the first motion made to lift the Stay.

f

k an ly obi ted,

__4 JONATHAN SILVER
TS/eb }

/

 
